Citation Nr: 1721207	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-23 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2005 rating decision, the RO denied service connection for hypertension because the evidence failed to demonstrate that the diagnosed disorder had its onset during or was related to the Veteran's service. 

2.  Evidence received since the January 2005 rating decision is new and material to reopen a claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received after to the January 2005 rating decision is new and material to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duty to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156.  In this case, the RO issued an October 2004 pre-adjudicatory notice letter to the Veteran which met the notice requirements.  As this decision merely reopens a previously denied claim for service connection for hypertension, the Board finds that no further discussion regarding VA's notice or assistance duties is required.

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, VA shall reopen and review an adjudicated claim when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for hypertension was denied in an unappealed January 2005 rating decision because of the evidence of record failed to demonstrate that the diagnosed disorder was directly related to the Veteran's service.  The record indicates that the Veteran received a copy of the rating decision that same month, attached to a notification letter.  The Veteran did not submit a notice of disagreement within one year of the January 2005 rating decision, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

New evidence submitted after to the January 2005 rating decision includes scientific studies that suggest the existence of a causal relationship between exposure to toxic herbicides and the development of hypertension, including a report from the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Sixth Biennial Update).  The Veteran is already service-connected for several disabilities as a result of his presumed exposure to a toxic herbicide during service.  The Board finds that the new evidence received since the January 2005 rating decision is material, and that this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for hypertension.  See 38 C.F.R. § 3.156.


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for hypertension is granted.


REMAND

Additional development is required before the Board may adjudicate the Veteran's claim of entitlement to service connection for hypertension.  A new VA medical opinion is needed to address whether the Veteran's hypertension is directly related to his service, or secondary to a serviced-connected disability.  VA should also seek any VA treatment records not already associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already associated with the Veteran's claims file.

2.  Arrange for an appropriate specialist to review the Veteran's claims file and provide a medical opinion that addresses the cause of the Veteran's hypertension.  If the examiner determines that another VA examination is needed, the Veteran should be schedule for an examination and the findings of that examination should be recorded in an examination report.  

After reviewing the file, and if necessary providing the Veteran with another VA examination, the examiner should provide opinions on the following: 

a.  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension first manifested during his service or is otherwise directly related to his service?  The examiner should consider the scientific studies provided by the Veteran (including a report from the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Sixth Biennial Update)), which indicate that there is a causal link between exposure to a toxic herbicide and the development of hypertension. 

b.  If the Veteran's hypertension is not directly related to his service, is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension is due to or the result of a service-connected disability, to include PTSD? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


